Case 4:19-cv-00141-ALM-KPJ Document 3 Filed 06/26/19 Page 1 of 1 PageID #: 39



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 4:19-cv-141
Name of party requesting extension: Experian Information Solutions, Inc.
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 06/07/2019
Number of days requested:                   ✔ 30 days
                                                 15 days
                                                 Other _____ days
New Deadline Date: 07/29/2019 (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: William R. Taylor
            State Bar No.: 24070727
            Firm Name: Jones Day
            Address: 717 Texas, Suite 3300
                         Houston, Texas 77002


            Phone: 832-239-3939
            Fax: 832-239-3600
            Email: wrtaylor@jonesday.com
                  A certificate of conference does not need to be filed with this unopposed application.
